El Jüez Asociado Sb. Wole,
emitió la opinión del tribunal.
El 12 de junio de 1917, Oliver Sliaw y su esposa reali-zaron un contrato de siembra,, molienda de cañas y refacción, con la corporación Benítez Sugar Company, enyo contrato fné extendido en escritura otorgada ante el notario Francisco González Fagundo bajo el número 160 y en la propia fecha.
Dicho instrumento fué presentado en el Begistro de la Propiedad de Hnmacao para su inscripción en el registro de contratos agrícolas, acompañado de una copia de la escri-tura No. 158 otorgada ante el Notario Francisco González Fagundo el 12 de junio de 1917, para probar que Oliver Shaw estaba en posesión, como arrendatario, de la finca en la cual él iba a hacer las siembras.
El registrador denegó la inscripción por medio de la si-guiente nota:
*20“Denegada la anotación del contrato contenido en este documento, en unión de la escritura de arrendamiento número 158 otorgada en Vieques a doce de junio de 1917 ante el notario de la presente, por resultar de dicha escritura de arrendamiento que el mismo ha sido ce-lebrado sin el consentimiento de la esposa del arrendador, Doña De-metria Mercado, tratándose de bienes gananciales según el registro, etc. ’ ’
No vemos completamente claro que el contrato presentado al registrador en este caso sea uno de aquellos que el marido, como administrador de los bienes gananciales, no pueda otorgar por estarle prohibido por los artículos 159 y 1327 del Código Civil.
El plazo del contrato es de cinco zafras, terminando en 1922, pero concede al arrendatario el derecho de prorrogarlo por tres zafras más, previo aviso al arrendador, quedando bien entendido que habrá una zafra cada año.
Ahora bien, aun cuando el terrateniente tiene opción a prorrogar el contrato por tres años más, sin embargo el pre-sente arrendamiento es sólo por cinco años, y el término del contrato de refacción no se extiende más allá del del arren-damiento. Quizás si el marido o sus herederos insistieran en hacer uso del derecho de prórroga pudiera resolverse que tal prórroga estaba fuera de las facultades del marido. En todo caso el contrato de refacción es lo único cuya inscrip-ción se gestiona y el espíritu de la Lej de marzo 10, 1910, favorece la inscripción.
La nota debe ser revocada.

Revocada la nota recurrida y ordenada la ano-tación solicitada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Srcs. Presidente Hernández y Asociado AL drey no intervinieron.